Exhibit 99.1 FOR IMMEDIATE DISTRIBUTION CONTACT: Corporate Communications 404-715-2554 Delta and Northwest Merge, Creating Premier Global Airline Customers can expect ‘business as usual’ with no immediate changes in operations ATLANTA, Oct. 29, 2008 – Delta Air Lines, Inc. (NYSE: DAL) and Northwest Airlines, Inc. today merged, creating a premier global airline with service to nearly all of the world’s major travel markets. The new airline, called Delta and headquartered in Atlanta, will begin its first day as a combined company with a commitment to delivering excellent service to customers in 66 countries and more than 375 worldwide cities – more than any other airline; with a dedicated base of approximately 75,000 worldwide employees; and with a best-in-class cost structure and strong liquidity balance that better positions the company to adapt to the weakening global economy. “The airline industry faces a very difficult economic environment around the world and this merger gives Delta increased flexibility to adapt to the economic challenges ahead,” said Delta CEO Richard Anderson.“With much of the work to bring our airlines together well under way, the new Delta will be at the front of the pack in achieving the benefits of consolidation and is well positioned to navigate the tough waters ahead in a difficult economy.” With the completion of the merger, Northwest Airlines is now a wholly owned subsidiary of Delta.Customers should continue to check-in and do business directly with the airline operating their flight just as they did before the merger.
